
	
		II
		110th CONGRESS
		2d Session
		S. 2965
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mrs. Boxer (for herself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a report on the inclusion of severe and acute
		  Post Traumatic Stress Disorder among the conditions covered by traumatic injury
		  protection coverage under Servicemembers' Group Life Insurance.
		  
	
	
		1.Report on inclusion of severe
			 and acute Post Traumatic Stress Disorder among conditions covered by traumatic
			 injury protection coverage under Servicemembers' Group Life Insurance
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall, in consultation with the
			 Secretary of Defense, submit to the appropriate committees of Congress a report
			 setting forth the assessment of the Secretary of Veterans Affairs as to the
			 feasability and advisability of including severe and acute Post Traumatic
			 Stress Disorder (PTSD) among the conditions covered by traumatic injury
			 protection coverage under Servicemembers' Group Life Insurance under section
			 1980A of title 38, United States Code.
			(b)ConsiderationsIn
			 preparing the assessment required by subsection (a), the Secretary of Veterans
			 Affairs shall consider the following:
				(1)The advisability
			 of providing traumatic injury protection coverage under Servicemembers' Group
			 Life Insurance under section 1980A of title 38, United States Code, for Post
			 Traumatic Stress Disorder incurred by a member of the Armed Forces as a direct
			 result of military service in a combat zone that renders the member unable to
			 carry out the daily activities of living after the member is discharged or
			 released from military service.
				(2)The unique
			 circumstances of military service, and the unique experiences of members of the
			 Armed Forces who are deployed to a combat zone.
				(3)The financial
			 strain incurred by family members of members of the Armed Forces who suffer
			 severe and acute from Post Traumatic Stress Disorder.
				(4)The recovery
			 time, and the difficulty of the recovery process, for recovery from severe and
			 acute Post Traumatic Stress Disorder.
				(5)Such other
			 matters as the Secretary considers appropriate.
				(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
				
